DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/EP2020/050713 01/13/2020.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application ITALY 102019000000585 01/14/2019 filed on 07/06/21.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 07/06/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.         Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are the step for drilling and/or minimizing the weight loss, for example “drilling a subterranean well with the oil-based drilling fluid,”  “circulating the oil-based drilling fluid in the subterranean well,” and/or “minimizing the weight loss of mass of the drilling pipe and wellbore casing while drilling the subterranean well.”   While the preamble recites that the process is "minimizing the weight loss of mass of the drilling pipe and wellbore casing while drilling a subterranean well with an oil-based drilling fluid," the claim does not positively recite minimizing the weight loss of mass of the drilling pipe and wellbore casing while drilling a subterranean well with an oil-based drilling fluid step to relate the method back to the preamble.
b.     In claim 1, the recitation “and” is missing between b) and c)
c.     In claim 1, it is not clear whether the recitation “an oil-based drilling fluid” in lines 3-4 is repeat from the same recitation in lines 2-3 or different. Applicants are suggested to change “an” to “the” or “said” in the later repeating recitation.   

d.     In claims 3-4, the term “said the sulfated” is indefinite. Applicants are suggested to keep either “said” or “the.”
e.     In claim 7, the Markush language “chosen in the group consisting of” is improper. The proper Markush language is “chosen from the group consisting of.”
Claims 2-7 depend from the rejected claim 1.
Appropriate correction is required.

Allowable Subject Matter
7.        The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are Crittendon (US 3252903) and Schuessler (US 2793189).
            Crittendon (claims) discloses a well treatment fluid comprising a water-
in-oil emulsion, i.e. an oil external phase and an internal water phase dispersed
in the oil phase, further comprising from 2.5 to 7.5 pounds per barrel of a salt of
sulfonated sperm oil (i.e. 0.71 to 2,14 g/100ml). Said fluid is used as drilling fluid in a method of drilling  (claims 33-36).
Schuessler (claims; col.4 I.34-42) discloses invert emulsion drilling fluids and method of drilling, comprising a salt of sulfated sperm oil in
comparable amounts.
          Instant claim 1 differs from that known disclosure in that, the anti-wear additive
used comprises : a) from 25 to 65 wt% of sulfated, sulfonated or sulfited natural oils or fats, of vegetable or animal origin, or mixtures thereof; b) from 20 to 70 wt% of a solvent; c) from 1 to 50 wt% of non-ionic or ionic surfactants, Furthermore, the method is intended to minimize the weight loss of mass of the pipes or casings.

mixture as anti-wear additive. Furthermore, in the closest prior arts said sulfonated sperm oil is used as "emulsifier", and not as anti-wear additive. The closest prior arts do not suggest or disclose the claimed invention.

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766